Citation Nr: 0622302	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-37 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of carcinoma of the prostrate, on appeal from 
an initial grant of service connection.

2.  Entitlement to an effective date prior to August 10, 
2004, for the granting of service connection for carcinoma of 
the prostrate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to October 
1965, and from June 1967 to November 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the 
Indianapolis, Indiana, Regional Office (RO), of the 
Department of Veterans Affairs.  

In May 2006, a video conference hearing was held with the 
veteran sitting in Indianapolis, Indiana, before the 
undersigned, who is the Acting Veterans Law Judge designated 
by the Chairman to conduct that hearing.  38 U.S.C.A. § 
7107(c) (West 2002).  A transcript of the hearing is of 
record.

The issue involving an increased evaluation addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The RO granted service connection for carcinoma of the 
prostrate in June 2005.  The effective date for that award 
was August 10, 2004.

2.  Photo static copies of letters sent by the veteran's 
accredited representative indicate that the accredited 
representative submitted a claim for benefits on or about 
February 25, 2004.  


CONCLUSION OF LAW

The criteria for assignment of an effective date of February 
25, 2004, for the granting of service connection for 
carcinoma of the prostate have been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that an effective date earlier than August 10, 2004, is 
warranted for the establishment of service connection for 
prostate cancer.

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in February 2006 (subsequent to the appealed RO 
decision), the RO sent the veteran a letter that informed him 
of the evidence necessary to establish an earlier effective 
date for the establishment of service connection for prostate 
cancer, what evidence they would obtain and what evidence he 
should submit; and, essentially, it was requested that he 
provide any evidence in his possession that pertained to this 
claim. 

The Board finds that the notice requirements set forth have 
been met, because while adequate notice was not provided 
prior to the initial RO adjudication of this claim, full 
notice was nevertheless provided, and in March 2006 the 
veteran indicated that he had no further evidence to submit 
and asked that his claim be decided as soon as possible.  

In addition, although the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the veteran's claim for an increased evaluation for 
his service-connected prostate cancer is being remanded 
below, and presumably the veteran will be informed of the 
evidence needed to substantiate that claim.

With respect to the duty to assist, it is noted that service 
medical records as well as VA medical records are in the 
claims file.  The veteran was also afforded a video 
conference hearing before the undersigned.  In any event, 
this matter turns on a determination of when the claim of 
entitlement to service connection was received, and such 
evidence is already of record.  As such, the Board finds that 
the duty to assist has been met.  

The veteran has asserted that the RO has assigned an 
incorrect date for the granting of service connection for 
carcinoma of the prostate.  The RO granted service connection 
in a rating action of June 14, 2005.  Service connection was 
awarded as of August 10, 2004.  The veteran contends that the 
August 10, 2004, date is incorrect and that the date that 
should be assigned should be February 25, 2004.  This date, 
that of February 25, 2004, is the date he maintains his 
accredited representative proffered his claim to the RO.

To support his claim, the veteran has submitted copies of 
three submittal letters that were sent to him from his 
accredited representative.  The first letter is dated 
February 25, 2004.  This letter merely states that a VA Form 
21-4138, Statement in Support of Claim, is submitted for 
action.  A copy of the VA Form 21-4138, Statement in Support 
of Claim, appears in the claims folder.  The second letter 
from the accredited representative is dated August 9, 2004.  
That letter states that copies of previously submitted items 
are being resubmitted because the original items "were 
misplaced".  The third letter proffered by the accredited 
representative is dated October 22, 2004, and was submitted 
with a copy of the veteran's medical treatment record.  All 
three letters were signed by the same individual.  

The veteran has also proffered a letter from his county 
accredited representative.  That letter is dated March 8, 
2006.  In that letter, the representative stated that he had 
spoke with the veteran in February 2004 about his claim.  
However, the representative did not provide any written 
documentation that might confirm his assertions.  

Finally, the claim folder contains a final letter from his 
accredited representative that is dated April 24, 2006.  That 
letter supports the veteran's contentions, including the 
statements previously made by the veteran along with the 
county representative.  Despite the various assertions made 
by the veteran and his accredited representatives, the RO has 
denied the veteran's request for an earlier effective date.  
As such, the veteran has appealed.    

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  With a claim for service connection, the 
effective date of an award will be:

(1)  the day following separation from 
active service or the date entitlement 
arose if the claim is received within one 
year after separation from service, or 
(2)  the date of receipt of claim or date 
entitlement arose, whichever is later. 

38 C.F.R. § 3.400(b)(2)(i) (2005).

The Board notes that, in addition to filing a formal claim 
for compensation, any statement in a communication showing an 
intent to file a claim for disability or for death benefits 
resulting from the pursuit of a course of vocational 
rehabilitation, hospitalization, medical, or surgical 
treatment, or examination under VA laws may be accepted as a 
claim.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.154 
(2005).

Under 38 C.F.R. § 3.155(a) (2005), any communication or 
action, indicating an intent to apply for VA benefits from a 
claimant, his duly authorized representative, a Member of 
Congress or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  Id. 

In this case, the veteran and his representatives have 
identified, and the record does not contradict this 
assertion, evidence that may have been received by the RO in 
February 2004.  This evidence strongly suggests that the 
veteran intended to, and in all likelihood, did apply for 
benefits as required by 38 C.F.R. § 3.155(a) (2005).  See 
Dunson v. Brown, 4 Vet. App. 327 (1993). 

In determining whether there was an earlier claim, the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim was specifically labeled as a 
claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  The Federal Circuit has emphasized 
that VA "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim has been raised.  With respect to all pro se 
pleadings, VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and 
regulations."  Szemraj v. Principi, 357 F.3d 1370 (2004).

While the record is not without some ambiguity, the Board 
finds that the paper records, along with the statements made 
by the veteran's representatives, on their face support the 
veteran's assertions.  In Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  The Court 
pointed out in Gilbert that under the benefit of the doubt 
doctrine established by Congress, when the evidence is in 
relative equipoise, the law dictates that the veteran 
prevails.  In view of the foregoing, the Board finds that the 
evidence is, at least, in equipoise.  Because the evidence is 
in equipoise, and since the appellant is supposed to be 
afforded the benefit-of-the-doubt, the Board concludes that 
an earlier effective date for the granting of service 
connection should be assigned.  


ORDER

Entitlement to an effective date of February 25, 2004, for 
the awarding of service connection for carcinoma of the 
prostrate, is granted.  


REMAND

The record also indicates that the veteran has expressed 
disagreement with the disability rating assigned for the 
residuals of prostate cancer.  Unfortunately, it is unclear 
from the claims folders now before the Board whether the 
veteran has been properly informed of the information he must 
submit in order to prevail on his claim.  For example, 
although a "dummy" file has been created, and said file has 
been obtained and reviewed by the Board, it is unclear 
whether the veteran has been sent a Statement of the Claim 
(SOC) in conjunction with this issue (it appears that he has 
not been issued an SOC).  Hence, the claim should be returned 
so that the RO/AMC can ensure that the veteran is notified of 
the relevant laws and regulations applicable to his claim.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

The RO/AMC should issue a statement of 
the case to the veteran and his 
representative with respect to the claim 
of entitlement to an increased initial 
evaluation for the veteran's service-
connected prostate cancer.  The veteran 
and his representative should be informed 
of the necessity of filing a timely 
substantive appeal if the veteran wishes 
to place any of these issues in appellate 
status. 38 C.F.R. § 19.26 (2004).


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


